Case 0:19-cv-60863-KMW Document 31-1 Entered on FLSD Docket 09/16/2019 Page 1 of 1




                            upreme fflnixrt nf ffialtfnrnia
                                    JORGE E. NAVARRETE
                               Clerk and Executive Officer of the Supreme Court




          CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                                 OF THE

                                 STATE OF CALIFORNIA


                              GREGOR Y FRANCIS HURLEY

   I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
   California, do hereby certify that GREGORY FRANCIS HURLEY, #126791, was on the
   16th day ofDecember 1986, duly admitted to practice as an attorney and counselor at law
   in all the courts of this state, and is now listed on the Roll ofAttorneys as a member of the
   bar of this state in good standing.




                                                   Witness my hand and the seal of the court
                                                   on the 7th day ofAugust 2019.


                                                   JORGE E. NAVARRETE
                                                   Clerk/Executive Officer of the Supreme Court


                                                   Bvicy—_______________
                                                       F. Coello, Deputy’ Clerk
